Detailed Action
1.	This Office Action is responsive to the Amendment filed 01/03/2022.  Claims 1, 7 and 13 have been amended.  Claims 1-17 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
3.	The terminal disclaimer filed on 01/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10,848,528 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
4.	Claims 1-17 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:

	Prior Art NEFF et al. (US 2020/0066414 A1) teaches that while voice only calls may be useful in certain situations, the ability to convert a traditional voice call to a video call by pressing a button during the call to initiate the video call increases the value of the telehealth appointment.  For example, during a voice call, the patient wishes to elect a video call and can press a button, the system initiates a video call instantly.  Upon pressing said button, the system initiates a video call, wherein the caller can transfer or hang up the voice call and accept the video call (paragraph [0088]).
	Prior Art SONG et al. (US 2015/0111535 A1) teaches a method and apparatus for providing service based on voice session authentication, wherein when the video call service button 423 of the available services 419 on the user device 401A (caller) is selected, a communication session for a video call service between the user devices 401A and 401B (callee) may be established based on authentication of the user devices 401A and 401B from the voice session (paragraph [0046]).
	Prior Art Garg et al. (US 10,708,383) teaches a network system provides options within a messaging application for additional communication functionalities.  For example, having identified a profile for the sender of a direct digital message, the networking system optionally provides the client device a video-call option for the recipient of the direct digital message to initiate a video call with the sender associated with the second account (col. 4, lines 44-56).


6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Statement of Reasons for Allowance”.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang N. Nguyen whose telephone number is (571) 272-3886.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/Primary Examiner, Art Unit 2441